DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 14 May 2020 and 9 November 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshiuchi et al. US 2012/0224541 A1 (hereinafter referred to as “Yoshiuchi”). Note Yoshiuchi was cited by the applicant in the IDS received 9 November 2020.
As to claim 12, Yoshiuchi teaches a network access method (¶63; figure 5), comprising:
receiving, by user equipment (UE), a networking update instruction delivered by a baseband processing unit (BBU) in a BBU resource pool, wherein the networking update instruction comprises a remote radio unit (RRU) service set of the UE (¶¶64 and 72-73; figure 5); and
accessing, by the UE, a network by using an RRU in the RRU service set (¶¶65-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Niu et al. US 2014/0226736 A1 (hereinafter referred to as “Niu”). Note Niu was cited by the applicant in the IDS received 9 November 2020.
As to claims 1 and 15, Yoshiuchi teaches a networking apparatus (¶¶48 and 63-64; figures 3 and 5), comprising:
at least one processor (¶49; figure 3); and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions cause the at least one processor to (¶49; figures 3 and 5):
determine a network association relationship between each remote radio unit (RRU) and each user equipment (UE) for all RRUs and all UEs managed by a baseband processing unit (BBU) resource pool, wherein the network association relationship comprises whether the RRU is capable of providing a service for the UE, or a relationship between the UE and the RRU represented by a reference signal that corresponds to each RRU and that is reported by the UE (¶¶55, 57, 73, 79; Table 4; figures 3 and 5); and
configure all the RRUs to M subnets based on the network association relationship between each RRU and each UE, wherein M ≥ 1 (¶¶59-61, 68-70; Table 4; figure 5).
Although Yoshiuchi teaches “A networking apparatus…wherein M ≥ 1,” Yoshiuchi does not explicitly disclose “M is not greater than a quantity of all the RRUs”.
However, Niu teaches configure all the RRUs to M subnets based on the network association relationship between each RRU and each UE (¶36; figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yoshiuchi by including “M is not greater than a quantity of all the RRUs” as taught by Niu because it provides Yoshiuchi’s apparatus with the enhanced capability of providing optimized physical transport network between BBU pool and RRU subnets providing coverage areas for UEs based on network coverage (or lack thereof) of each UE by each RRU (Niu, ¶36; figure 3).
As to claim 2, Yoshiuchi in view of Niu teaches the networking method according to claim 1. Yoshiuchi further teaches determining the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool comprises: obtaining a network association relationship between each of all the RRUs and each UE that is managed by each BBU in the BBU resource pool; and determining, based on the network association relationship between each of all the RRUs and each UE that is managed by each BBU in the BBU resource pool, the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool (¶¶49, 55, 57, 59-61, 63-70, 73, and 79; Table 4; figure 5).
As to claims 9 and 19, Yoshiuchi in view of Niu teaches the networking method according to claim 1.
Niu further teaches after configuring all the RRUs to M subnets based on the network association relationship between each RRU and each UE, further comprising: mapping an RRU of each subnet to a BBU in the BBU resource pool based on an RRU configuration result of the M subnets, wherein a result of the mapping causes the BBU to perform networking configuration for the RRU of a corresponding subnet, and wherein one subnet corresponds to at least one BBU (¶36; figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu by including “after…at least one BBU” as further taught by Niu for the same rationale as set forth in claim 1 (Niu, ¶36; figure 3).
As to claims 10 and 20, Yoshiuchi in view of Niu teaches the networking method according to claim 9.
Niu further teaches mapping the RRU of each subnet to the BBU in the BBU resource pool comprises: if M is greater than a quantity of BBUs in the BBU resource pool, mapping an RRU of each subnet to a BBU in the BBU resource pool based on a quantity of RRUs in each subnet, wherein after the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu by including “mapping…a specified value” as further taught by Niu for the same rationale as set forth in claim 1 (Niu, ¶36; figure 3).
As to claim 11, Yoshiuchi in view of Niu teaches the networking method according to claim 9.
Niu further teaches a BBU in each subnet serves only an RRU in the corresponding subnet, and the RRU in each subnet provides a service only for UE in a coverage area of the corresponding subnet (¶36; figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu by including “a BBU…the corresponding subnet” as further taught by Niu for the same rationale as set forth in claim 1 (Niu, ¶36; figure 3).

Claims 3-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Niu as applied to claims 1 and 15 above, and further in view of Ishida et al. US 2012/0314665 A1 (hereinafter referred to as “Ishida”).
As to claim 3, Yoshiuchi in view of Niu teaches the networking method according to claim 1. Yoshiuchi further teaches determining the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool comprises: obtaining the reference signal that corresponds to each RRU and that is measured and reported by each UE; and 
Although Yoshiuchi further teaches “determining…obtaining the reference signal that corresponds…determining, based on the reference signal that corresponds…the BBU resource pool,” Yoshiuchi does not explicitly disclose “reference signal received power”.
However, Ishida teaches obtaining the reference signal received power that corresponds to each RRU and that is measured and reported by each UE; and determining, based on the reference signal received power that corresponds to each RRU and that is measured and reported by each UE, the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool (¶¶53, 60, 67, and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu by including “reference signal received power” as taught by Ishida because it provides Yoshiuchi in view of Niu’s method with the enhanced capability of using received power associated with RRH/base station ID reported by each UE to detect interference and optimize coverage for UEs (Ishida, ¶¶53, 60, 67, and 71).
As to claims 4 and 16, Yoshiuchi in view of Niu teaches the networking method according to claim 1. Yoshiuchi further teaches if the network association relationship is whether the RRU is capable of providing a service for the UE, determining the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool comprises: obtaining an identifier of each RRU corresponding to the reference signal that is measured and reported by each UE; determining, based on the identifier of each RRU corresponding to the reference signal that is measured and reported by each UE, an RRU that is capable of providing a service for the UEs managed by the BBU 
Although Yoshiuchi further teaches “if the network association relationship…corresponding to the reference signal that is measured…corresponding to the reference signal that is measured…the BBU resource pool,” Yoshiuchi does not explicitly disclose “reference signal received power”.
However, Ishida teaches obtaining an identifier of each RRU corresponding to the reference signal received power that is measured and reported by each UE; determining, based on the identifier of each RRU corresponding to the reference signal received power that is measured and reported by each UE, an RRU that is capable of providing a service for the UEs managed by the BBU resource pool; and determining, based on the RRU that is capable of providing the service for the UEs managed by the BBU resource pool, the network association relationship between each RRU and each UE for all the RRUs and all the UEs managed by the BBU resource pool (¶¶53, 60, 67, and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu by including “reference signal received power” as taught by Ishida because it provides Yoshiuchi in view of Niu’s method with the enhanced capability of using received power associated with RRH/base station ID reported by each UE to detect interference and optimize coverage for UEs (Ishida, ¶¶53, 60, 67, and 71).
As to claim 5, Yoshiuchi in view of Niu, and further in view of Ishida teaches the networking method according to claim 4. Yoshiuchi further teaches the identifier of each RRU corresponding to the reference signal that is measured and reported by each UE is an identifier of each RRU corresponding to reference signal that is of the reference signal measured by the UE and that is greater than a preset power threshold (¶¶49, 55, 57, 59-61, 63-70, 73, 79-80, 92-93, 104-106; Tables 4, 6, and 11-12; figure 5).

However, Ishida teaches the identifier of each RRU corresponding to the reference signal received power that is measured and reported by each UE is an identifier of each RRU corresponding to reference signal received power that is of the reference signal received power measured by the UE and that is greater than a preset power threshold (¶¶53, 60, 67, and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu, and further in view of Ishida by including “reference signal received power” as further taught by Ishida for the same rationale as set forth in claim 4 (Ishida, ¶¶53, 60, 67, and 71).

Claims 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Niu as applied to claims 1 and 15 above, and further in view of Rahman et al. “RRH clustering and transmit precoding for interference-limited 5G CRAN downlink” (hereinafter referred to as “Rahman”). Note Rahman was cited by the applicant in the IDS received 9 November 2020.
As to claims 6 and 17, Yoshiuchi in view of Niu teaches the networking method according to claim 1. Yoshiuchi further teaches configuring all the RRUs to M subnets based on the network association relationship between each RRU and each UE comprises: a value of M; and configuring all the RRUs to M subnets according to a clustering algorithm and based on the network association relationship between each RRU and each UE (¶¶49, 55, 57, 59-61, 63-70, 73, 79-80, 92-93, 104-106; Tables 4, 6, and 11-12; figure 5).

However, Rahman teaches determining a value of M; and configuring all the RRUs to M subnets according to a clustering algorithm and based on the network association relationship between each RRU and each UE (§V.B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu and further in view of Rahman by including “determining a value of M” as further taught by Ishida because it provides Yoshiuchi in view of Niu’s method with the enhanced capability of utilized a strictly defined greedy RRH clustering method (Rahman, §V.B).
As to claims 7 and 18, Yoshiuchi in view of Niu, and further in view of Rahman teaches the networking method according to claim 6. Yoshiuchi further teaches configuring all the RRUs to M subnets according to a clustering algorithm and based on the network association relationship between each RRU and each UE comprises: establishing a current relational matrix of the BBU resource pool based on the network association relationship between each RRU and each UE, wherein a quantity of rows in the current relational matrix is a quantity of all the UEs, a quantity of columns in the current relational matrix is a quantity of all the RRUs, and an element in the current relational matrix represents a network association relationship between an RRU and UE that corresponds to a location at which the element is located; clustering, according to the clustering algorithm, RRUs and UEs corresponding to elements in the current relational matrix to generate a clustering result; and configuring all the RRUs to M subnets based on the clustering result (¶¶49, 55, 57, 59-61, 63-70, 73, 79-80, 92-93, 104-106; Tables 4, 6, and 11-12; figure 5).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiuchi in view of Ishida.
As to claim 13, Yoshiuchi teaches the network access method according to claim 12, before receiving, by the UE, the networking update instruction delivered by the BBU in the BBU resource pool, further comprising: reporting, by the UE, an identifier of each RRU corresponding to reference signal measured by the UE to a BBU that is in the BBU resource pool and to which the UE currently belongs (¶¶65-67 and 72-73; figure 5).
Although Yoshiuchi teaches “the network access method according to claim 12, before receiving, by the UE, the networking update instruction delivered by the BBU in the BBU resource pool, further comprising: reporting, by the UE, an identifier of each RRU corresponding to reference signal measured by the UE to a BBU that is in the BBU resource pool and to which the UE currently belongs,” Yoshiuchi does not explicitly disclose “reference signal received power”.
However, Ishida teaches reporting, by the UE, an identifier of each RRU corresponding to reference signal received power measured by the UE to a BBU that is in the BBU resource pool and to which the UE currently belongs (¶¶53, 60, 67, and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu by including “reference signal received power” as taught by Ishida because it provides Yoshiuchi’s method with the enhanced capability of using received power associated with RRH/base station ID reported by each UE to detect interference and optimize coverage for UEs (Ishida, ¶¶53, 60, 67, and 71).
As to claim 14, Yoshiuchi in view of Ishida teaches the network access method according to claim 13. Yoshiuchi further teaches reporting, by the UE, the identifier of each RRU corresponding to the reference signal measured by the UE to the BBU that is in the BBU resource pool and to which the UE currently belongs comprises: reporting, by the UE to the BBU that is in the BBU resource pool and to 
Although Yoshiuchi further teaches “reporting…an identifier of each RRU corresponding to reference signal that is of the reference signal measured by the UE and that is greater than a preset power threshold,” Yoshiuchi does not explicitly disclose “reference signal received power”.
However, Ishida teaches reporting, by the UE to the BBU that is in the BBU resource pool and to which the UE currently belongs, an identifier of each RRU corresponding to reference signal received power that is of the reference signal received power measured by the UE and that is greater than a preset power threshold (¶¶53, 60, 67, and 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Yoshiuchi in view of Niu, and further in view of Ishida by including “reference signal received power” as further taught by Ishida for the same rationale as set forth in claim 13 (Ishida, ¶¶53, 60, 67, and 71).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al., “Multi-Resource Allocation in Cloud Radio Access Networks”
Zhu et al., “Traffic and Interference-aware Dynamic BBU-RRU Mapping in C-RAN TDD with Cross-subframe Coordinated Scheduling/Beamforming”
Dang et al., “Discriminative Subnetworks with Regularized Spectral Learning for Global-state Network Data”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469